In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00364-CV


                IN THE INTEREST OF S.K.N. AND L.S.N., CHILDREN

                          On Appeal from the 378th District Court
                                    Ellis County, Texas
                Trial Court No. 84756D, Honorable Joe F. Grubbs, Presiding

                                  November 6, 2015

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       Appellant, N.T.N., filed a notice of appeal on September 3, 2015. By letter dated

September 14, 2015, N.T.N. was notified that the filing fee of $205 had not been paid,

and failure to do so by September 24 could result in dismissal of the appeal. No fee

having been received within the deadline, N.T.N. was again advised of the outstanding

filing fee and the consequences of failing to pay by letter dated October 7, 2015. This

notice gave N.T.N. until October 27 to pay the filing fee. Despite two notices and a

reasonable time in which to comply with this Court's request, N.T.N. has failed to pay

the filing fee. As such, this Court is authorized to dismiss this appeal. See TEX. R. APP.

P. 42.3(c).
Consequently, this appeal is dismissed.




                                          Per Curiam




                                    2